           Case 1:19-cv-11619-ALC-SN Document 29 Filed 07/16/20 Page 1 of 1




                                                                                             7/16/2020




                                             July 15, 2020

Via ECF

Honorable Andrew L. Carter Jr.
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

               Re:    Lopez et al., v. Lucero Produce II Corp. et al.,
                       19 Civ. 11619 (ALC)

Dear Judge Carter:

         We represent the defendants in the above-captioned action and write with the consent of
plaintiffs’ counsel. On June 30, 2020, the parties reached a settlement in principle through a mediation
session. On July 6, 2020, the undersigned wrote to Magistrate Judge Netburn to inform the Court that
the initial conference scheduled for July 14, 2020 was no longer necessary. Magistrate Judge Netburn
set a deadline of July 20, 2020 for the parties to submit an executed settlement agreement accompanied
by supporting documents in line with Cheeks. While the parties remain confident that the settlement
agreement is forthcoming, they need additional time for final editing, review (and for the plaintiffs such
review will require translation) and execution of the relevant documents. We respectfully request an
extension of two weeks from July 20, 2020 or by August 3, 2020 in which to submit the executed
settlement and supporting Cheeks documents for the Court’s review.

       We thank the Court in advance for its consideration of these matters.

                                             Respectfully submitted,

                                                     /s/

                                             Chad L. Edgar

cc:    All counsel (by ECF)


          July 16, 2020
